PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOO et al.
Application No. 16/816,710
Filed: 12 Mar 2020
For: APPARATUS AND METHOD FOR DETECTING BATTERY CELL FAILURE DUE TO UNKNOWN DISCHARGE CURRENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 27, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned April 22, 2021, for failure to timely file a proper and timely
response to the Notice of Allowability (“Notice of Allowability”) mailed January 21, 2021,
which required corrected drawings. A three (3) month period for reply was set. No corrected
drawings were filed. On May 10, 2021, a Notice of Abandonment was mailed, stating that the
application was abandoned in view of the failure of applicant to timely file corrected drawings. On July 19, 2021, a petition to withdraw holding of abandonment was filed. On January 25, 2022, a decision was mailed dismissing the petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a replacement drawing sheet, (2) the petition fee of $2100, and (3) a proper  statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET